Citation Nr: 1416353	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-47 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Following the issuance of the April 2010 statement of the case, the Veteran filed additional evidence with the Board.  Nonetheless, the Board finds that VA adjudication of the current appeal may go forward with agency of original jurisdiction first reviewing this evidence because the Veteran's representative waived review in its Brief.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  A June 1977 rating decision denied the Veteran's claim of service connection for a right knee disorder; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final June 1977 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The June 1977 rating decisions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In this regard, the Board finds that January 2008 and April 2008 letters, issued prior to the January 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claim as required by the Court in Kent, supra.  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and the statements of the case.  Therefore, any error in a notice letter would be harmless.  

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the Veteran's service treatment records, his records from the Laredo Medical Center, and his records from VA's South Texas Health Care System.  The record also shows that the Veteran provided VA a copy of a May 2011 decision from the Social Security Administration (SSA) granting him disability benefits.  

The Veteran did not provide VA with the medical evidence generated in connection with SSA disability award and these records are not part of the claims file.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321 (emphasis added).  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, neither the Veteran nor his representative has ever alleged that these records, which would document the appellant's post-service complaints and treatment for a right knee disorder, a fact which is already in evidence, would have any relevance as to whether a pre-existing right knee disorder underwent an increase in severity during the claimant's five months of active duty service from December 1972 to April 1973.

Accordingly, the Board finds that obtaining the Veteran's SSA records would not aid in substantiating his claim because they would not "give rise to pertinent information" concerning his right knee disorder being aggravating by his five months of active duty in the early 1970's.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating the currently appealed claim, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to Remand the appeal to obtain these records.  

The Board also finds that VA's statutory duty to assist a claimant in the development of the previously finally denied claim of service connection for a right knee disorder by providing him with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination with medical opinion is not required with respect to this claim despite the RO having obtained such an opinion in September 2010.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative contend, in substance, that the claimant's right knee disorder was aggravated by his military service. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a June 1977 rating decision denied the Veteran's claim of service connection for a right knee disorder and he did not appeal that denial.  Moreover, the record does not show that in the first post-rating decision year the Veteran filed with VA statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the June 1977 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The June 1977 rating decision denied service connection for a right knee disorder finding that it had not been aggravated by his military service.  The RO reached this conclusion because while the record shows that the pre-existing right knee disorder became symptomatic a few months after his entry onto active duty, the May 1977 VA examiner, four years after his April 1973 separation from military service, still opined that his right knee disorder (diagnosed as a torn meniscus) was still only minimally disabling.

Since this final decision, VA has received additional VA and private treatment records, a September 2010 VA examination report, and written statements in support of the claim from the claimant and his representative.  

As to the treatment records, it shows the Veteran's continued post-service complaints and/or treatment for a right knee disorder.  However, the records do not show his pre-existing right knee disorder was aggravated by his military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, the Board finds that this additional evidence is cumulative of evidence previously considered and therefore it is not new and material.  38 C.F.R. § 3.156(a).

As to the September 2010 VA examination report, the examiner opined that the Veteran's pre-existing right knee disorder was not aggravated by his military service because the symptomatology seen while on active duty was the natural progression of the disability.  Evidence which weighs against the claim cannot serve as a basis for reopening the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence unfavorable to the veteran's case may not "trigger a reopening" of the claim).  Therefore, the Board finds that September 2010 VA examination report is not new and material evidence.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative, these statements amount to nothing more than their continued claims that the claimant's pre-existing right knee disorder was aggravated by his military service.  These claims were, in substance, before VA when it last denied the claim.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his representative, are not competent to offer an opinion regarding such a medical question as to whether a pre-existing right knee disorder was aggravated by military service because such an opinion requires medical training which they do not have.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that the appellant's pre-existing right knee disorder was aggravated by his five months of active duty service is not new evidence within the context of 38 C.F.R. § 3.156(a).  Thus, because no new and material evidence has been received, the appeal must be denied.





ORDER

The application to reopen a claim of entitlement to service connection for a right knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


